Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements submitted on 10/11/2021, 10/11/2021, 10/12/2021, 01/05/2022 and 02/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Manita Rawat Reg. No. 61944 on 02/14/2022. 
   
The following claims have been amended as follows: 

1. 	(Currently Amended) A system for content selection and presentation, comprising: 
a memory having instructions stored thereon, and a processor-configured to-read the instructions to: 
receive a plurality of content elements configured for presentation in at least one content container; 
wherein the optimal impression allocation is selected using testing data used to compare calculated reward values, wherein the optimal impression allocation is configured to balance a short-term reward value and a long-term reward value of each of the plurality of content elements, wherein the short-term reward value indicates immediate rewards, and wherein the long-term reward value indicates a user return rate and is calculated as a sum of discounted short term rewards; and 
generate an interface including the one of the plurality of content elements selected for presentation.

8. 	(Currently Amended) A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations comprising: 
receiving a plurality of content elements configured for presentation in at least one content container; 
selecting one of the plurality of content elements for presentation in the at least one content container, wherein the one of the plurality of content elements is selected by a trained selection model based on an optimal impression allocation, wherein the optimal impression allocation is configured to balance a short-term reward value and a long-term reward value of each of the plurality of content elements, wherein the optimal impression allocation is selected using testing data used to compare calculated reward values, wherein the short-term reward value 
generating an interface including the one of the plurality of content elements selected for presentation.

15. 	(Currently Amended) A computer-implemented method, comprising: 
receiving a plurality of content elements configured for presentation in at least one content container; 
selecting one of the plurality of content elements for presentation in the at least one content container, wherein the one of the plurality of content elements is selected by a trained selection model based on an optimal impression allocation, wherein the optimal impression allocation is configured to balance a short-term reward value and a long-term reward value of each of the plurality of content elements, wherein the optimal impression allocation is selected using testing data used to compare calculated reward values, wherein the short-term reward value indicates immediate rewards, and wherein the long-term reward value indicates a user return rate and is calculated as a sum of discounted short term rewards; and 
generating an interface including the one of the plurality of content elements selected for presentation.

The following is the examiners reasons for allowance:

In addition to the remarks filed 01/05/2022, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render 
At best the prior arts of record, specifically, Du et al. (US 20200033144 A1 hereinafter Du) teaches selecting historical event sequences for content presentation using recommendation models trained (see ¶6, ¶23-25) Du further teaches a reward functions that indicated likelihood of a recommendation produces an award (¶105). Du further teaches a generated interface with content (see Fig. 5A and ¶75-76). Mathis (US 20140108640 A1 hereinafter Mathis) teaches predictive models that look at metrics including click throughs and return rates (see ¶16)
Newly cited art Dutta; Chinmoy et al. (US 9361322 B1) teaches testing campaigns for impressions data (see Fig. 7B) Boshy (US 10521824 B1) teaches testing recommendations for engagement (see Col. 13 Ln. 56-67)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, 
Thus, claims 1, 8 and 15 are allowed over the prior art of record.
Claims 3-7, 10-14 and 17-22 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 01/05/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/BEAU D SPRATT/Primary Examiner, Art Unit 2143